Citation Nr: 0910932	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  03-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a chronic skin 
disorder to include a rash of the face, the neck, the 
shoulders, and the chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from February 1962 to April 
1964 and from March 1968 to November 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
Veteran's claim of entitlement to service connection for an 
anxiety neurosis and an emotionally unstable personality and 
denied service connection for Type II diabetes mellitus, 
asbestosis, a right knee disorder, a left knee disorder to 
include degenerative arthritis and total knee replacement 
residuals, hypertension, retinopathy, benign brain tumor 
excision residuals, bilateral lower extremity peripheral 
neuropathy, cervical spine degenerative arthritis, a 
lumbosacral spine disorder to include post-operative 
lumbosacral herniated nucleus pulposus residuals and right 
radiculopathy, and a rash of the face, the neck, the 
shoulders, the chest, and the back.  In May 2005, the Veteran 
was afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  In August 2005, the Board determined 
that new and material evidence had been received to reopen 
the Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder; denied service connection 
for Type II diabetes mellitus, retinopathy, a chronic lung 
disorder to include asbestosis, a right knee disorder, a left 
knee disorder to include degenerative arthritis and total 
knee replacement residuals, hypertension, bony skull lesions 
residuals to include a benign brain tumor, bilateral lower 
extremity peripheral neuropathy, cervical spine degenerative 
arthritis, and a lumbosacral spine disorder to include 
post-operative lumbosacral herniated nucleus pulposus 
residuals and right radiculopathy; and remanded the issues of 
service connection for a chronic acquired psychiatric 
disorder and a skin rash of the face, the neck, the 
shoulders, the chest, and the back to the RO for additional 
action.  
In August 2008, the RO granted service connection for acne 
vulgaris of the back and assigned a noncompensable evaluation 
for that disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

A February 1988 Social Security Administration (SSA) 
administrative law judge decision conveys that the Veteran 
was awarded SSA disability benefits partially based upon his 
chronic psychiatric disability.  The evidence considered by 
the SSA in granting the Veteran's claim is not of record.  
The United States Court of Appeals for Veterans Claims 
(Court) has clarified that the VA's duty to assist the 
Veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In reviewing the record, the Board observes that clinical 
documentation from Warren State Hospital indicates that the 
Veteran was admitted to the hospital on November 25, 1969, 
with a diagnosis of chronic undifferentiated-type 
schizophrenia.  The admission was within on year of the 
Veteran's November 29, 1968, separation from active service.  
Following his 1969 hospitalization, the Veteran's chronic 
psychiatric disability has been variously diagnosed as 
alcoholism, an anxiety neurosis, nervous depression, chronic 
paranoid mixed schizophrenia, dementia associated with 
alcoholism, major depression, possible post-traumatic stress 
disorder (PTSD), and a mood disorder.  It is unclear from the 
clinical documentation of record as to whether the Veteran 
currently suffers from chronic schizophrenia.  He has not 
been afforded a recent VA examination for compensation 
purposes to determine the nature and etiology of his chronic 
psychiatric disability.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Board finds that a VA examination for 
compensation purposes would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment of his chronic acquired 
psychiatric disability after 2007 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran for incorporation into the 
record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after June 2008, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then contact the SSA and request that 
it provide copies of all records 
developed in association with the 
Veteran's award of disability benefits 
for incorporation into the record. 

5.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the Veteran's chronic 
psychiatric disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should specifically state 
whether the Veteran has chronic 
schizophrenia.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

6.  Then readjudicate the Veteran's 
entitlement to service connection for 
both a chronic acquired psychiatric 
disorder and a chronic skin disorder to 
include a rash of the face, the neck, the 
shoulders, and the chest.  If the 
benefits sought on appeal remains denied, 
the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

